department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number we have considered your ruling_request dated date requesting a number release date uil date date se t eo ra t3 legend receiver insurance_company state court state dear ------------------ determination that insurance_company will suffer no adverse federal tax consequences under sec_501 of the internal_revenue_code code with regard to receiver’s final creditor distributions and the closing of the receivership estate facts supervision and control of the court appointed statutory receiver in the state court placed insurance_company in receivership due to its financial condition receiver has been selling assets pursuing litigation and transferring insurance_company liabilities receiver represents that it plans to complete final distributions and close the receivership estate by the end of the current_year after the initiation of receivership insurance_company no longer operated a for-profit life_insurance and annuity business instead receiver began winding up insurance company’s affairs by transferring its insurance policies to third-party insurers the guaranty funds of several states funded the and transfers as a result of the policy transfers receiver represents that it no longer qualifies as a life_insurance_company under sec_816 of the code insurance_company applied as a tax- exempt_organization under sec_501 of the code insurance_company was recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 commencing date for tax years when insurance company’s policy claims exceed its reserves and when insurance company’s net written insurance_company is an insolvent insurance_company being liquidated under the premiums or if greater direct written premiums did not exceed the dollar_figure limit as prescribed by sec_501 of the code receiver represents that the final distributions of insurance_company assets will be made in accordance with state’s comprehensive statutory scheme for liquidating insolvent insurers the state court is responsible for overseeing and approving the receivership distributions receiver also represents that insurance_company has not issued any insurance contracts and has only administered claims since it was recognized as being exempt from federal_income_tax under sec_501 of the code since receiving exemption receiver liquidated all of insurance company’s remaining assets and completed litigation of insurance_company claims accordingly receiver is prepared to make final distributions to insurance_company creditors ruling requested income_tax consequences under sec_501 of the code with regard to the final distributions to creditors and the closing of its receivership estate law and analysis receiver seeks a ruling to the effect that insurance_company will suffer no adverse federal sec_501 of the code provides that an organization described in sec_501 of the code is exempt from federal_income_tax prior to sec_501 of the code provided that an insurance_company other than a life_insurance_company was tax-exempt if its net written premiums or if greater its direct written premiums did not exceed dollar_figure the pension funding equity act p l act was enacted on date section of the act made several changes to sec_501 of the code that in general are effective for taxable years beginning after date specifically the act amended sec_501 of the code to provide for the exemption of a insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if - i i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums the act provides a special transition rule with respect to certain insurance_companies in receivership or liquidation section e of the act provides in the case of a company or association which a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date we must determine which version of sec_501 of the code should apply to insurance_company specifically we must determine whether insurance_company meets the requirements of the transition rule for companies in receivership or liquidation under section e of the act this determination is a two-step process under section e a of the act we must first determine whether for the taxable_year which includes date insurance_company meets the requirements of sec_501 of the code as in effect for its last taxable_year beginning before date in order to meet the previous statutory language of sec_501 insurance_company must be an insurance_company other than life and its net written premiums or if greater direct written premiums must not exceed dollar_figure receiver represents that insurance_company entered into a series of and transactions to transfer its life_insurance and annuity policies and corresponding assets relative to the respective policyholder liabilities to other insurance_companies as a result of these transactions receiver represents that insurance_company no longer met the definition of a life_insurance_company under sec_816 the service sent a determination_letter in confirming insurance company’s sec_501 status pursuant to insurance company's form_990 for the taxable_year insurance_company was in the midst of liquidation was still administering non-life insurance claims and did not have net or direct written premiums exceeding dollar_figure accordingly insurance_company met the previous statutory language of sec_501 for its last taxable_year before date based on insurance company’s representations and form 990s insurance_company satisfies the requirements of section e a under section e b of the act we must then determine whether on date after establishing that the prior provisions of sec_501 of the code apply to insurance_company was in a receivership liquidation or similar proceeding under the supervision of a state court insurance_company is an insolvent insurance_company and receiver represents that on date insurance_company was in receivership liquidation or similar proceeding under the supervision of state court in insurance_company was placed in receivership by state court due to its financial condition approximately six months later insurance_company was placed in liquidation by state court due to its significant insolvency insurance_company has represented warranted and provided documentation which establishes that it has been in receivership and liquidation by order of state court since furthermore receiver is subject_to the orders of state court and final distributions are subject_to approval by state court based on the representations and information included in the submission on date insurance_company was in a receivership liquidation or similar proceeding under the supervision of a state court accordingly insurance_company satisfies the requirements of sec_306 for companies in receivership or liquidation insurance_company we must determine whether insurance_company continues to qualify for exemption the service’s determination_letter recognized insurance company’s exempt status under sec_501 provided that i insurance company’s policy claims exceed its reserves and ii insurance company’s net written premiums or if greater direct written premiums did not exceed the dollar_figure limit as prescribed by sec_501 receiver’s representations and a review of insurance company’ sec_2001 through form 990s confirm that insurance_company held no written premiums and policy claims easily exceeded its reserves therefore in accordance with the service’s prior determination insurance_company continues to qualify for sec_501 exemption ruling e of the act insurance_company qualifies for the transition rule for companies in receivership or liquidation under the act therefore the act’s amendments to sec_501 of the code do not apply to insurance_company until taxable years beginning after since insurance_company has established that it meets both requirements of section in addition to certain clarifications being made the requirements for qualification as an the earlier of the date insurance company’s liquidation ends or date accordingly insurance_company continues to qualify as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 insurance_company under c of the code as amended by section of the act have changed insurance_company and receiver may rely on this ruling only during the period in which the transition rule for companies in receivership or liquidation is in effect under section e as such insurance_company should wind up all affairs by date any final distributions made after date will not fall within the protection of this ruling facts and representations upon which it is based except as we have ruled herein we express no opinion as to the tax consequences of the transactions under other sections of the code and income_tax regulations this ruling is based on the understanding that there will be no material changes in the this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely s robert c harper jr manager exempt_organizations technical group
